Citation Nr: 9901490	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a 
whiplash injury involving the neck and right shoulder and 
arm, with conversion reaction, currently evaluated 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
December 1975.  

This appeal to the Board of Veterans Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A February 1993 rating 
decision raised the rating assigned for whiplash injury 
residuals from noncompensably disabling to 10 percent 
disabling.  The veteran appealed, seeking a higher 
evaluation.  

The Board remanded the case in November 1995 for further 
development of the evidence.  While the case was on remand, 
the RO, by rating decision entered in September 1997, raised 
the veterans evaluation for whiplash injury residuals from 
10 percent disabling to 70 percent disabling.  The case was 
subsequently returned to the Board for continuation of 
appellate review.


FINDING OF FACT

Residuals of a whiplash injury involving the neck and right 
shoulder and arm, with conversion reaction are manifested 
primarily by symptoms of cervical radiculopathy, including 
pain, weakness and intermittent numbness of the right upper 
extremity; the veteran has mild atrophy of the right upper 
extremity, some weakness of grip strength of the right hand, 
and some diminution of strength of opposition of the right 
thumb and right fingers; the disability is productive of no 
more than severe incomplete paralysis of all radicular groups 
of the minor arm.


CONCLUSION OF LAW

A rating in excess of 70 percent for residuals of a whiplash 
injury involving the neck and right shoulder and arm, with 
conversion reaction is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 
8513 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was 
hospitalized during January 1975, complaining of neck pain 
and right arm weakness and numbness.  Symptoms had reportedly 
been present since a motor vehicle accident in August 1974.  
The impression on admission to the hospital was that the 
veteran had sustained a whiplash injury manifested by neck 
pain and right upper extremity aching pain with subjective 
complaints of right-sided pain and hypesthesia.  Further 
evaluation showed no evidence of an organic cord lesion 
producing the veterans symptoms.  The final diagnosis was 
conversion reaction, manifested by chronic neck pain and 
disuse of the right upper extremity.

A VA neuropsychiatric examination was performed in March 
1976.  The veteran reported occasional pain in the right 
shoulder and arm and occasional numbness of the right arm.  
The veterans mental status was found to be within normal 
limits.  Neurological inspection showed full range of motion 
of all of the joints of the right arm and hand, with no 
weakness found.  Grip strength of the right hand was not 
impaired.  No muscle atrophy was detected.  The diagnosis was 
conversion reaction, in almost complete remission.  

On VA medical examination in March 1976, the veteran had full 
range of motion of the neck.  It was noted that he was left 
handed.  He had good muscle development of the right biceps 
and triceps.  There was full range of motion of the right 
arm.  The right wrist and hand seemed to be normal.  X-rays 
of the cervical spine showed slight angulated kyphosis at the 
fourth interspace and slight anterior wedging of C-5, 
consistent with residual from old trauma.  The diagnosis was 
residuals of whiplash injury.

VA outpatient reports of March 1990 to February 1993 reflect 
that the veteran complained of intermittent pain, numbness 
and tingling affecting the right shoulder and arm.  In 
September 1990, x-ray examination of the cervical spine 
revealed no evidence of degenerative disease.  There was no 
x-ray evidence of fracture or abnormality of alignment of 
cervical vertebrae.  A nerve conduction study of the right 
median nerve and right ulnar nerve, performed in October 
1991, was interpreted as borderline abnormal.  The sensory 
conduction velocity in the right ulnar nerve was mildly 
reduced, most likely due to ulnar neuropathy.  These 
abnormalities were not regarded as having clinical 
significance.  Electromyographic testing of muscles 
innervated by the same nerves was interpreted as normal.

A VA neurological examination was performed in February 1993.  
It was again noted that the veteran is left handed.  It was 
found that the sternocleidomastoid and trapezius muscles were 
strong and equal.  Extremities revealed 5/5 strength 
throughout, except in the right upper extremity where there 
was a slight weakness in the biceps brachial radialis on the 
right.  Deep tendon reflexes were 2+ throughout, except for a 
decreased brachial radialis and biceps jerk on the right.  
Sensation was normal throughout, except in the right arm 
where the veteran had a nonanatomic distribution sensory loss 
of the entire right arm.  The diagnosis was C 5-6 
radiculopathy on the right.

Additional items of evidence were added to the claims folder 
pursuant to the Boards November 1995 remand order.  They are 
referenced below.  In its remand order, the Board directed 
that various examinations be scheduled and that the claims 
folder be made available for review by examiners.  A December 
1995 worksheet, used by the RO in scheduling examinations, 
shows that the RO requested that examining physicians be 
provided with the appellants claims folder.  

A VA examination of the neck and right upper extremity was 
performed in February 1996.  The examiner did not specify 
whether the claims folder had been reviewed.  The veteran 
related that he had experienced persistent neck pain since 
having been involved in a motor vehicle accident in service; 
neck pain was accompanied by right upper extremity pain and 
weakness.  He had also reportedly experienced intermittent 
numbness and tingling in the right upper extremity.  He 
indicated that he had been employed until 1994 when his 
employment ended secondary to sarcoidosis.

On clinical inspection, the veteran moved his head to the 
right and left without difficulty.  However, extension of the 
neck did cause some pain.  He had a range of motion of 40 
degrees to the right side and to the left side, without pain.  
He did have extended range of motion to 80 degrees to both 
sides; however, he did complain of some pain on the right 
side of the posterior paraspinal muscles.  Lateral flexion to 
both the right side and to the left side was to approximately 
40 degrees and painless.  Extension of the neck did cause 
pain past 0 degrees.  

Cervical compression in the neutral position was painless; 
however, with slight extension the veteran did experience 
some pain and also some radiation into the right upper 
extremity.  However, this was of a diffuse nature.  It was 
not in any specific dermatome.  Compression of the shoulder 
and distraction to the opposite side of the neck did not 
cause any significant pain.  Grip strength was significantly 
decreased on the right, as compared to the left.  Reflexes in 
the biceps and triceps were 1+ in both upper extremities.  
The brachioradialis reflex could not be elicited in either 
upper extremity.  There was some mild atrophy of the right 
upper extremity compared to the left upper extremity.  This 
was of a global nature, including the brachium and the 
antebrachium.  

The veterans motor strength in dorsiflexion and palmar 
flexion of the wrists on the right side was decreased 
compared to the left side.  Also, supination and pronation 
strength were both decreased on the right side compared to 
the left side.  This weakness on the right side compared to 
the left was accompanied by some discomfort, and the 
weakness, in part, was most likely due to this discomfort.  
There was also a decrease in sensation in the C5-6 dermatome 
on the right upper extremity.  The veterans strength in the 
biceps and wrist and fingers on extension was significantly 
weaker on the right side than the left side.

The examiner commented that x-rays of the cervical spine 
would certainly help in the evaluation of the veterans neck 
pain and right upper extremity pain.  The diagnosis was 
chronic neck pain, accompanied by some neurological signs and 
symptoms in the right upper extremity, including weakness of 
grip and a minimal atrophy.  The examiner did not specify 
whether the claims folder had been reviewed.

A VA neurological examination was performed in February 1996.  
The examiner noted that the claims folder was not available 
for review.  It was found that the sternocleidomastoid and 
trapezius muscles were strong and equal, except for the right 
trapezius which showed a slight lag on the right.  Strength 
was 5/5 throughout, except for some 4/5 strength of the right 
biceps and right brachioradialis muscle.  The veteran had 3/5 
strength of opposition of the thumb and fingers on the right.  
No atrophy or fasciculation was noted.  The reflexes were 2+ 
and equal throughout, except for the right brachioradialis 
reflex and the right biceps reflex which were barely present.  
The sensory examination was within normal limits.  The 
diagnosis was cervical injury, with C5-C6 radiculopathy 
resulting in weakness in the right arm, as described.

The veteran was afforded a VA psychiatric examination in 
February 1996.  The examiner noted that the claims folder was 
not available for review.  The veteran related that he had a 
long history of abusing alcohol; he still drank about a half 
pint of alcohol per day.  He also referred to the use of 
cocaine in the past, but indicated that he had discontinued 
the use of cocaine for the past few months.  He remarked that 
he sometimes felt a little blue, but did not describe any 
symptoms of a major depression.  On examination, he looked 
neither anxious nor depressed; however, the examiner further 
observed that the veteran appeared slightly depressed, with a 
somewhat blunted affect.  The diagnoses were long history of 
alcohol abuse; cocaine abuse, in remission.

Electromyographic (EMG) testing was performed by VA in April 
1996.  It was reported that the following right upper 
extremity muscles were examined using a disposable monopolar 
needle electrode:  First dorsal interosseous, flexor carpi 
ulnaris and pronator teres.  The veteran did not tolerate 
further studies of the right upper extremity.  The impression 
was that the veteran experienced ulnar neuropathy across the 
ulnar groove at the elbow.  There was no active or chronic 
denervation in ulnar innervated muscles associated with the 
veterans ulnar neuropathy.  There was no evidence of carpal 
tunnel syndrome nor of a generalized myopathic or neuropathic 
process.  

A May 1996 memorandum from the RO to a VA medical center 
informed VA physicians, who had examined the veteran in 
February 1996, that the examinations were inadequate for 
rating purposes.  The RO stated that the claims folder had 
not been made available to examiners and that all indicated 
tests, including x-ray examinations, had not been performed.  
The RO reminded physicians that examinations were to be 
conducted in accordance instructions related in the Boards 
remand order.  A second memorandum from the RO to a VA 
medical center, dated in July 1996, states that, for the 
second time, incomplete examination reports had been returned 
to the RO.  The RO emphasized the importance of adherence to 
the instructions provided in the Boards remand order.

In an August 1996 addendum note, the psychiatrist, who had 
examined the veteran in February 1996, stated that the claims 
folder had been reviewed and that earlier rendered diagnoses 
remained in effect.  Neither the neurologist nor the 
physician who evaluated the veterans neck and right upper 
extremity in February 1996, responded to the ROs request to 
review the appellants claims folder.  

Associated with the record is an October 1996 report of 
contact between the RO and the veterans representative.  The 
representative referred to various VA examinations which the 
RO had returned as inadequate to the VA medical center.  The 
representative pointed out that there was no indication that 
all inadequacies had been corrected.

A VA examination of the veterans muscles was conducted in 
November 1996.  It was noted that the examination was being 
performed because of a earlier inadequate examination.  
Muscle strength was graded as follows:  Deltoids 4/5, biceps 
4/5, triceps 4/5, wrist flexors 4/5, wrist extensors 4/5, 
finger flexors 4/5, finger extensors 4/5, and finger 
abductors 3-4/5.  A gross tremor was noted in the fingers of 
the right hand, and the veteran had pain with almost every 
motion.  He also had limited ability to abduct his arm, and 
dorsoscapular musculature was likewise weak, graded as 4/5.

The assessment with respect to the right arm was that the 
veteran had a diffuse muscular weakness starting at the 
shoulder girdle on down of a grade of 4 or lower in the 
entire muscle groups described.  He also had diminished 
functional use of the arm in that he seemed to not have the 
fine motor control of that arm.  The muscles themselves 
appeared to be functional, and it was the examiners opinion 
that the loss of fine motor control appeared to be a 
neurological phenomenon.  The examiner was uncertain whether 
the loss of fine motor control was a phenomenon which 
emanated from a high brachioplexus lesion or a cervical cord 
lesion.  He remarked that a review of the results of EMG 
testing would prove helpful.  The examiner stated that the 
veteran had significantly limited use of the arm; 
essentially, the arm was almost functionless.  

The physician, who examined the veteran in November 1996, 
provided an addendum report, which was added to the claims 
folder in June 1997.  The examiner commented that he had 
subsequently reviewed the results of EMG testing performed in 
April 1996.  He remarked that the EMG was very limited in 
that only three muscles were evaluated.  It was observed that 
there are a significantly larger number of muscles in the 
arm, and that the muscles required to be evaluated would be 
muscles of the upper arm; specifically, the muscles of the 
shoulder area.  It was noted that the veteran exhibited 
symptoms which could not be directly correlated with the 
results of EMG testing.  The examiner went on to observe that 
the veteran might have a brachial plexus lesion or more 
proximal lesion, in addition to having the cubital tunnel 
syndrome.  He remarked that the report of EMG testing did not 
provide any insight whatsoever into the manifestations of the 
apparent brachial plexus lesion or more proximal lesion.  In 
any event, the examiner reiterated his opinion that the 
veteran had severe limited use of the right arm.

The veteran was evaluated at a VA clinic in April 1997.  He 
complained of right upper extremity pain.  It was noted that 
he had cervical spine radiculopathy.  Right upper extremity 
muscle strength was graded as III and IV; left upper 
extremity muscle strength was graded as V.

II.  Legal Analysis

The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

Governing criteria provide that partial loss of use of one or 
more extremities from neurological lesions is rated by 
comparison with mild, moderate, severe, or complete paralysis 
of peripheral nerves.  The term incomplete paralysis with 
this and other peripheral nerve injuries indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The current 70 percent rating assigned by the RO for the 
disorder at issue is based on a determination that there is 
severe incomplete paralysis of all radicular groups of the 
major upper extremity.  A 70 percent rating is warranted for 
severe, incomplete paralysis involving all radicular groups 
of the major upper extremity.  A 90 percent rating is 
warranted for complete paralysis involving all radicular 
groups of the major upper extremity.  However, where the 
service-connected disability involves the minor upper 
extremity, a 60 percent rating is provided when there is 
severe incomplete paralysis of all radicular groups, and an 
80 percent rating is provided when there is complete 
paralysis of all radicular groups.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

The appellant has been granted service connection for a 
disability classified as residuals of a whiplash injury 
involving the neck and right shoulder and arm, with 
conversion reaction.  The disability, then, includes both an 
organic component and a psychiatric component.  Criteria for 
rating mental disorders specify that where a single 
disability has been diagnosed as both a physical condition 
and a mental condition, the disability is to be evaluated 
under whichever diagnostic code represents the more disabling 
aspect of the condition.  38 C.F.R. § 4.132, rating formula 
for evaluating psychoneurotic disorders, Note 4 (in effect 
prior to November 7, 1996); 38 C.F.R. § 4.126(d) (in effect 
since November 7, 1996).  Here, reports of psychiatric 
examinations demonstrate that the veteran has, at most, only 
minimal symptoms of any mental disorder, and it is not 
otherwise contended.  Accordingly, the whiplash injury 
residuals are more appropriately evaluated on the organic 
component of the disability.

A review of the record establishes that residuals of a 
whiplash injury produced damage to muscles and nerves 
throughout the right upper extremity, the veterans minor 
arm.  Here, the symptoms and clinical findings indicate that 
affected muscles and nerves are located throughout the same 
anatomical area and govern the same functions, e.g. range of 
motion of the shoulder, elbow and wrist, and motion of the 
fingers and grasping movements of the hand.  For rating 
purposes, then, whiplash injury residuals may be evaluated on 
the basis of either muscle damage or nerve damage, but not 
both nerve and muscle damage, since governing criteria 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (1998).  

As to residual muscle damage from the whiplash injury, the 
medical evidence establishes that the veteran currently 
experiences some impairment of at least four muscle groups of 
the right shoulder girdle and arm; specifically, the 
trapezius (Muscle Group I), deltoids (Muscle Group III), 
biceps and brachioradialis (Muscle Group V) and triceps 
(Muscle Group VI).  Further, it appears that he has severe 
impairment of at least two of those muscle groups.  A 30 
percent rating is the maximum rating provided where there is 
severe impairment of any of the previously referenced upper 
extremity muscle groups of a claimants minor arm; 40 percent 
is the maximum rating provided where there is severe 
impairment of any of previously referenced upper extremity 
muscle groups of a claimants major arm.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5301, 5303, 5305, 5306 (1998).  However, 
rating criteria simply do not permit combining separate 
ratings where there is severe impairment of at least two 
muscle groups in the same anatomical location, in this 
instance the shoulder girdle and arm.  Rather, rating 
criteria provide for assignment of a rating of 40 percent 
under the diagnostic code which is for application to 
unfavorable ankylosis of the scapulohumeral joint of the 
minor upper extremity.  38 C.F.R. § 4.55(c)(2),(d),(e) 
Diagnostic Code 5200. (1998).  Accordingly, if whiplash 
injury residuals were evaluated on muscle damage, a 40 
percent rating is the highest schedular evaluation which 
could be assigned.  

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veterans 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

As to residual nerve damage from the whiplash injury, the RO 
has assigned a 70 percent rating under Diagnostic Code 8513 
for application to severe incomplete nerve paralysis of all 
upper extremity radicular groups of a major arm.  In this 
particular case, the veterans service-connected right arm is 
the minor arm, for which Diagnostic Code 8513 carries a 
rating of 60 percent for severe incomplete paralysis.  In any 
event, the medical evidence demonstrates that the appellant 
experiences only mild to moderate atrophy of muscles of the 
right upper extremity.  He retains significant motor power of 
the right arm, wrist and hand.  There is no indication from 
the medical evidence that he has completely lost motion of 
the shoulder, elbow, wrist or fingers.  Although he has some 
weakness in opposition and abduction of the thumb to the 
fingers, he remains capable of performing these activities.  
There is no objective evidence of complete paralysis of 
flexors of the wrist or fingers or intrinsic muscles of the 
hand.  

The Board is aware that a physician, who examined the veteran 
in November 1996, described the veterans right arm as 
essentially functionless.  However, the actual clinical 
findings, recorded by that same physician, indicate that 
substantial function remains in the right upper extremity.  
Significant retained function of the right upper extremity 
was also corroborated by several other examiners, both on 
examinations about 20 years ago and, again, on examinations 
in recent years.  In order to be entitled to assignment of a 
higher rating, in this case, for whiplash injury residuals, 
there must be evidence of complete paralysis of all radicular 
groups of the right upper extremity.  This has not been 
demonstrated. 

The appellants representative states that that the RO has 
not complied fully with all instructions set forth in the 
Boards November 1995 remand order.  The Board acknowledges 
that there remains some doubt as to whether the orthopedic 
and neurologic examiners actually reviewed the veterans 
claims folder.  Certainly, the RO made a good faith effort to 
ensure compliance with the Boards instructions, in that the 
RO returned examination reports to examiners in an attempt to 
obtain verification that the claims folder had been reviewed.  
However, even assuming that neither examiner had reviewed the 
claims folder, the Board notes that the clinical findings 
simply do not demonstrate that the appellant has complete 
paralysis of all radicular groups of the right upper 
extremity, the degree of impairment required to support 
assignment of a rating greater than the 70 percent evaluation 
now in effect for whiplash injury residuals.  Accordingly, 
another remand to seek verification of claims folder review 
is not required for the disposition of this particular 
appeal.

The Board is aware that a VA orthopedist, who examined the 
veteran in February 1996, recommended that a cervical spine 
x-ray examination be performed.  Indeed, the RO requested 
that such an x-ray examination be scheduled when it returned 
the February 1996 examination reports for compliance with 
instructions in the Boards November 1995 remand order.  A 
report of the requested x-ray examination, if prepared, is 
not of record.  The Board notes that the claims folder does 
contain reports of x-ray examinations of the cervical spine 
performed by VA in 1976 and 1990.  The report of the 1976 x-
ray examination demonstrates that the appellant had some 
traumatic changes of cervical vertebrae, apparently from the 
motor vehicle accident in service; no degenerative changes 
were shown on the report of the 1990 x-ray examination, which 
also was negative for any remote or recent fractures or 
deformities of segments of the cervical spine.  In any event, 
even if degenerative changes were noted on x-ray examination, 
they could not provide a basis for assignment of a rating in 
excess of 70 percent for the service-connected disorder.  The 
maximum schedular rating for cervical intervertebral disc 
syndrome under Diagnostic Code 5293 is 60 percent.  That 60 
percent rating contemplates pronounced disability.  Such a 
rating for intervertebral disc syndrome involving the 
cervical spine, separate from the rating assigned for severe 
incomplete paralysis of all radicular groups, would be 
impermissible, as it would constitute the prohibited practice 
of pyramiding, i.e., evaluating the same underlying condition 
under different diagnostic codes.  38 C.F.R. § 4.14 (1998).  
Accordingly, a remand to schedule a cervical spine x-ray 
examination is not required for disposition of this appeal.

Further, the Board is aware that a VA orthopedic examiner, 
who evaluated the veteran in November 1996, commented that 
more comprehensive EMG testing would be helpful in 
determining the nature of cervical radiculopathy affecting 
the veterans right upper extremity.  In fact, EMG testing 
was attempted in April 1996; however, the veteran was unable 
to endure the test, which had to be discontinued after only a 
few muscle groups could be evaluated.  Accordingly, a remand 
for the recommended additional EMG testing is not feasible in 
this case.

At the time of the Board remand, the rating for the service-
connected disorder at issue was 10 percent.  There were many 
medical questions which had to be answered to ascertain 
whether a rating in excess of 10 percent was in order.  
Virtually all of those questions were mooted when the RO 
assigned a 70 percent rating.  The only question which 
remained was whether there was complete paralysis of all 
radicular groups in the right upper extremity.  That question 
has been adequately answered by the development undertaken by 
the RO in response to the remand.  It is clear that there is 
no basis for assignment of a rating in excess of the 70 
percent rating granted by the RO.



ORDER

Entitlement to an increased rating for residuals of a 
whiplash injury involving the neck and right shoulder and 
arm, with conversion reaction is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
